Citation Nr: 0511306	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-18 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for macroadenoma of the 
pituitary.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to March 
1957 and from December 1990 to September 1991.  He served in 
the Southwest Asian (SWA) theater of operations during the 
Persian Gulf War from January 19, 1991 to August 2, 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 decision by the RO in Roanoke, 
Virginia, which in pertinent part, denied service connection 
for macroadenoma of the pituitary.

In a May 2003 rating decision, the RO granted service 
connection for amnestic disorder due to organic brain 
disease.  As this is considered a full grant of the benefits 
sought with regard to the veteran's claim for service 
connection for memory loss and cerebral impairment.  This 
issue will not be further addressed by the Board.  



FINDINGS OF FACT

1.  Macroadenoma of the pituitary is a diagnosed illness.

2.  Macroadenoma of the pituitary is not a medically 
unexplained chronic multisymptom illness.

3.  There is no competent evidence that macroadenoma of 
pituitary is the result of a disease or injury in service.



CONCLUSION OF LAW

Macroadenoma of the pituitary was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), and its 
implementing regulations, as amended, imposes heightened 
duties on VA to provide notice and assistance to claimants 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2004); 38 C.F.R. § 3.159 
(2004).

The VCAA specifically requires VA to inform claimants of the 
evidence needed to substantiate the claim, what evidence the 
claimant is responsible for submitting, and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a).  As part of 
this notice VA will tell claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

In a letter dated in February 2001, the RO told the veteran 
what evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  The letter told the 
veteran that he could submit needed evidence or submit the 
releases needed for VA to obtain this evidence.  This notice 
served to inform him of the need to submit relevant evidence 
in his possession.

The February 2001 letter told the veteran what the evidence 
needed to generally show to establish entitlement to service 
connection.  The notice also told him of the types of 
evidence needed to establish each element of service 
connection.  The May 2003, statement of the case informed the 
veteran of the criteria for establishing service connection 
for undiagnosed and other illnesses in veterans who served in 
the Southwest Asia Theater of operations during the Persian 
Gulf War.  The statement of the case explained the ways in 
which the veteran's claim did not meet these criteria, and 
thereby informed him of the evidence needed to substantiate 
the claim.  See VAOPGCPREC 7-2004 (2004); 69 Fed. Reg. 59,989 
(2004) (holding that VCAA notice can be provided in a 
statement of the case).

In Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VCAA required notice should generally be 
provided prior to the initial denial.  The Court went on to 
say that its decision was not meant to invalidate any 
existing decision made prior to such notice, and that VA 
would satisfy the VCAA notice requirements by ensuring that 
the proper notice was ultimately provided, or by providing an 
analysis as to why the claimant was not prejudiced by the 
absence of such notice.  Id, at 120, 122-4.

Some of the notice in this case was provided after the 
initial denial.  In any event, the veteran in this case was 
not prejudiced by the delayed notice.  If he submitted 
additional evidence substantiating his claim, he would have 
received the same benefit as if he submitted the evidence 
prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran was afforded a VA examination in February 2003.  
The examiner, however, did not provide an opinion as to 
whether the claimed macroadenoma of the pituitary was related 
to service.  As will be discussed below, there is, no 
competent evidence that macroadenoma may be related to 
service.  Accordingly, further examination or medical opinion 
is not required.

The VCAA also requires VA to make efforts to obtain relevant 
evidence that is adequately identified by a claimant.  
38 U.S.C.A. § 5103A(b),(c).  The RO has obtained outpatient 
treatment records identified by the veteran.  After the 
records were obtained, the veteran reported that he had no 
additional evidence to submit, and no relevant records are 
otherwise identified in the claims folder.

VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  Having 
provided all required notice and assistance, there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim. 

Service Connection Criteria

Generally service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The veteran contends that he may have developed macroadenoma 
of the pituitary as the result of exposure to "unknown 
elements" and environmental hazards in the Persian Gulf 
during the Persian Gulf War.  

For Persian Gulf veterans, service connection may be granted 
for objective indications of a chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms, to include, but not limited to, 
fatigue; muscle or joint pain; neurologic signs or symptoms; 
neuropsychologic signs or symptoms; signs or symptoms 
involving the respiratory system; or sleep disturbances.  The 
chronic disability must have become manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006, and must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b) (2004).  

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117(e) (West 2002); 38 C.F.R. § 3.317(d)(2004).

For purposes of § 3.317, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection. 38 C.F.R. 
§ 3.317(a)(2)(i). 

For purposes of § 3.317, the term medically unexplained 
chronic multisymptom illness means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(3).  

For purposes of § 3.317, disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6- month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest. 38 C.F.R. 
§ 3.317(a)(4).

Merits

The veteran's service medical records contain no evidence of 
macroadenoma or any other pituitary disorder.  

In October 1995, the veteran underwent a VA magnetic 
resonance imaging (MRI) study of the brain, apparently to 
evaluate complaints of agitation and memory loss.  The MRI 
revealed, among other findings, an enlarged pituitary gland, 
and a MRI of the pituitary gland was recommended.  
Macroadenoma was initially identified on a MRI performed in 
December 1995.  

With regard to the three elements needed for direct service 
connection, there is, as just noted, competent evidence of a 
current disability.  There is, however, no competent evidence 
that this condition is causally related to service.  Although 
the veteran has offered the theory that the macroadenoma 
resulted from exposures to various hazards during the gulf 
war, as a lay person he is not competent to offer such an 
opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
38 C.F.R. § 3.159(a)(1) (2004).

No medical professional has linked the macroadenoma to any 
event in service, or suggested that it had its onset during 
such service.

The macroadenoma was found as the result of investigations 
into complaints of memory loss and irritability.  A 
continuity of symptomatology can serve as competent evidence 
that a current condition may be related to service (at least 
for purposes of triggering VA's duty to provide an 
examination).  Duenas v. Principi, 18 Vet. App. 512 (2004).  
The veteran's report of symptomatology cannot serve that 
purpose in this case.  

First, the veteran has reported that his symptoms began after 
service in the Persian Gulf War.  On VA examination in 
February 2003, he reported that the symptoms began in 1992.  
Second, and perhaps more importantly, the February 2003 
examiner attributed these symptoms to organic brain disease, 
rather than the macroadenoma.

Service connection is also not warranted under the special 
criteria applicable to Persian Gulf veterans.  Macroadenoma 
is not a qualifying chronic disability.  Since it is a 
diagnosed disability, it obviously does not fall under the 
presumptions applicable to undiagnosed illness.

Macroadenoma is also not a medically unexplained chronic 
multisymptom illness.  The macroadenoma, which has been 
characterized as a tumor, was identified on MRI.  It thus has 
a conclusive pathophysiology, and a consistent demonstration 
of laboratory abnormality.

VA has not provided for presumptive service connection for 
macroadenoma based on service in the Persian Gulf War, or on 
any other basis.  38 U.S.C.A. § 1112, 1116, 1117 (West 2002 & 
Supp. 2004); 38 C.F.R. §§ 3.307. 3.309, 3.317 (2004).

Because there is no competent evidence linking macroadenoma 
to service, and no evidence that it qualifies for service 
connection on any presumptive basis, the weight of the 
evidence is against the grant of service connection, and the 
claim must be denies.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for macroadenoma of the 
pituitary is denied.



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


